Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 14, 2018

The Court of Appeals hereby passes the following order:

A19I0126. RAY PRINCE et al. v. CHARLES RENAUD.

      Grady County Commissioners Ray Prince, T. D. David, Lafaye Copeland, and
Carlos Tobar (collectively, the “Defendants”) seek immediate review of the trial
court’s order denying their motion to dismiss certain claims asserted in a second
amended complaint filed by Plaintiff Charles Renaud. In the order, the trial court
concluded, among other things, that the Plaintiff sufficiently alleged a prior restraint
of his First Amendment right of access to a designated public forum, a right protected
by the Free Speech, Assembly, and Petition Clauses of the United States Constitution.
      The Supreme Court has exclusive jurisdiction over “[a]ll cases involving the
construction . . . of the Constitution of the State of Georgia or of the United States
and all cases in which the constitutionality of a law, ordinance, or constitutional
provision has been called into question.” Ga. Const. of 1983, Art. VI, Sec. VI, Par.
II (1); see Atlanta Independent School System v. Lane, 266 Ga. 657, 657-658 (1) (469
SE2d 22) (1996). Because the Plaintiff’s complaint asserts a violation of the First
Amendment of the United States Constitution, it appears that jurisdiction over this
application may lie in the Supreme Court, despite the fact that the application may
ultimately be resolved on other grounds. See Harrison v. Wigington, 269 Ga. 388,
388 (497 SE2d 568) (1998) (“If a constitutional question is raised and ruled on below,
[the Supreme] [C]ourt has exclusive appellate jurisdiction, and this is true, although
upon a consideration of the entire case, [the Supreme] [C]ourt determines that a
decision upon such constitutional questions is not necessary to a proper solution of
the case, and makes no decision thereon.”) (citation and punctuation omitted).
      As the Supreme Court has the ultimate responsibility for determining appellate
jurisdiction, see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476
SE2d 587) (1996), this application is hereby TRANSFERRED to the Supreme Court
for disposition.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/14/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.